Citation Nr: 0828336	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for ulcer disease, to 
include as secondary to the veteran's service-connected post- 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for lung disease, to 
include as due to in-service asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

The veteran attended a videoconference hearing at the RO 
before the undersigned in March 2008.  A transcript of the 
hearing has been associated with the claims file.

The veteran also completed an appeal as to claims of service 
connection for bilateral foot and right hip disorders but 
withdrew those claims during his March 2008 Travel Board 
hearing.

In an April 2008 decision, the Board remanded these issues 
for additional development.

In this decision, the Board noted that direct service 
connection had previously been denied on multiple occasions 
for upper gastrointestinal disorders, including ulcers.  The 
present claim, however, was predicated on a new theory, 
namely that of secondary service connection in relation to 
PTSD.  For that reason, the Board concurred with the RO that 
the issue should be addressed on a de novo basis.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996) (the Board has a legal duty to address the 
"new and material evidence" requirement under 38 C.F.R. § 
3.156 regardless of the actions of the RO in a case where the 
same claim had previously been denied).

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDINGS OF FACT

1.  A stomach condition is not the result of a disease or 
injury in service, and is unrelated to a service-connected 
disease or injury. 

2.  The veteran's current lung disease is related to in 
service exposure to asbestos.


CONCLUSIONS OF LAW

1.  The veteran's stomach condition was neither incurred in 
nor aggravated by military service, nor is it secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1154 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A current lung disease was secondary to in service 
asbestos exposure in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Regarding the veteran's claim for a lung disorder, the VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal regarding a lung disorder, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

Regarding the veteran's claim for entitlement to service 
connection for ulcer disease, to include as secondary to the 
veteran's service-connected PTSD, proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

However, for claims pending on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the fourth 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
January 2005 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
records pertinent to his claimed condition.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claim on appeal.

In the January 2005 letter, the RO notified the veteran of 
the evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the January 2005 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until an April 
2008 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the April 2008 letter was cured by 
readjudication in a statement of the case dated in May 2008.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records and VA medical records.  

Additionally, the veteran underwent VA examinations in May 
1963, May 1971, June 2003 and June 2005.  Per the remand 
instructions, the veteran also underwent a VA examination in 
April 2008. 

There is no indication of additional pertinent evidence that 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. 
§ 3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the nonservice-
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement to service connection for ulcer disease, to 
include as secondary to the veteran's service-connected post- 
traumatic stress disorder (PTSD).

Service connection for PTSD has been in effect since May 
1997.

The veteran had in service treatment for acute gastro 
enteritis.  

In September 1962, the veteran presented to the East Orange, 
New Jersey VA Medical Center (VAMC) with complaints of 
stomach pains that he had experienced since 1946.  The 
treating doctor stated that because of the veteran's history 
and poor correlation of symptoms with dietary intake, it was 
felt that his gastrointestinal (GI) complaints were primarily 
psychopshysicological in nature.  The diagnosis was 
psychophysiological GI reaction.

In June 1963 the veteran underwent a VA examination.  He 
presented with complaints of his stomach bloating, nausea, 
frequent diarrhea and traces of mucous and blood in the bowel 
movement.

A chest X-ray in September 1964 from the Muhlenberg Hospital 
demonstrated ulcerated colitis.

The veteran underwent a VA examination in May 1971.  He 
presented with complaints of severe stomach and bowel 
trouble.  

In a January 1973 letter, Dr. Ross Maggio stated that he had 
treated the veteran since 1945 for GI conditions.  Currently, 
the veteran had a stomach and bowel disorder.

In November 1992 the veteran presented to the Newark Beth 
Israel Medical Center for a history and physical.  The 
treating doctor noted a past history of peptic ulcer disease.

In April 1998 the veteran underwent a UGI at the VAMC which 
revealed gastroesophageal reflux disease.  The stomach and 
duodenal bulb were unremarkable.  

In June 2003 the veteran underwent a VA examination.  The 
examiner noted a history of peptic ulcer disease during 
service.  Presently he was suffering from gastroesophageal 
reflux disease and restrictive lung disorder.  X-rays 
revealed a small hiatal hernia and gastroesophageal reflux 
disease.  The stomach and duodenal bulb were unremarkable.  
The diagnosis was a history of peptic ulcer disease, 
gastroesophageal reflux disease and restrictive lung disease.

At his March 2008 hearing the veteran testified that he had a 
current diagnosis of colitis of the stomach and irritable 
bowel syndrome.

In April 2008 the veteran underwent a VA examination.  The 
veteran had gastroesophageal reflux disease.  The examiner 
noted that a private physician diagnosed the veteran with a 
possible duodenal ulcer around 1973.  The examiner noted that 
he did not see any other evidence of a duodenal ulcer.  The 
diagnosis was gastroesophageal reflux disease.  There was no 
evidence of peptic ulcer disease or ulcer disease.  The 
examiner stated that gastroesophageal reflux disease was not 
related to the veteran's service connected PTSD or to his 
period of active service.  The veteran had a hiatal hernia 
and this may be related to the veteran's gastroesophageal 
reflux disease.  Dietary factors and numerous other factors 
related to the veteran's gastroesophageal reflux disease.

Analysis

As noted above, direct service connection had previously been 
denied on multiple occasions for upper gastrointestinal 
disorders, including ulcers.  The present claim, however, is 
predicated on a new theory, namely that of secondary service 
connection in relation to PTSD.  

Regardless, a grant of service connection based on direct 
causation for a stomach disorder to include ulcer disease is 
not warranted.  While the veteran experienced stomach 
ailments during his service, there is no evidence of a direct 
relationship between the current stomach conditions and 
service.  There is also no current diagnosis of ulcer 
disease.  Additionally, the April 2008 VA examiner concluded 
that the veteran's gastroesophageal reflux disease was not 
related to his period of active service.

The veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra). 

There are conflicting opinions as to whether the veteran's 
stomach condition was secondary to his service-connected 
PTSD.

The September 1962 diagnosis of psychophysiological GI 
reaction potentially provided evidence linking the veteran's 
stomach condition to his service-connected PTSD.

However, the April 2008 stated that gastroesophageal reflux 
disease was not related to the veteran's service connected 
PTSD.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While the September 1962 diagnosis possibly suggests that 
there may be a link between the veteran's current stomach 
condition and his service-connected PTSD, the April 2008 VA 
examiner had the benefit of a review of the veteran's claims 
file, and provided a more detailed opinion than the September 
1962 diagnosis.  The April 2008 VA examiner also addressed 
the timing of the veteran's symptoms and provided a rationale 
for his conclusions.  For these reasons the Board finds the 
April 2008 VA examiner's opinion to be the most probative.  

The Board notes the veteran's and his daughter's testimony 
regarding the cause of his stomach condition being secondary 
to his service-connected PTSD.  However, as lay persons, they 
are not competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
Espiritu v. Derwinski, supra.

Because the most probative opinion is against the claim, the 
Board concludes that the preponderance of the evidence is 
against the grant of service connection for ulcer disease, to 
include as secondary to the veteran's service-connected PTSD.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to service connection for lung disease, to 
include as due to in-service asbestos exposure.

Factual Background

During his active duty, the veteran served on the U.S.S. 
Prairie.  A May 1946 examination of his chest was normal.

A chest X-ray in October 1997 demonstrated let-sided pleural 
effusion of the lungs.  A follow-up X-ray in December 
revealed a significant dimunition in the size of the left 
pleural collection.

A January 2001 polysomnographic report noted that the veteran 
had restrictive lung disorder.

A May 2001 X-ray demonstrated pleural thickening of the left 
lung base.

In February 2002 the veteran presented to the VAMC for 
treatment.  The diagnosis was restrictive pulmonary disorder.

In June 2003 the veteran underwent a VA examination.  
Presently he was suffering from gastroesophageal reflux 
disease and restrictive lung disorder.  The diagnosis was a 
history of peptic ulcer disease, gastroesophageal reflux 
disease and restrictive lung disease.

In June 2005 the veteran underwent a general VA medical 
examination.  The diagnosis was restrictive lung disease on 
oxygen inhalers.

An April 2006 chest X-ray revealed calcified pleural 
thickening at the left lung base which was consistent with 
prior asbestos exposure.

In a May 2006 prescription note, a private doctor stated that 
the veteran had a history of asbestos related lung disease.

At his March 2008 hearing, the veteran testified that he was 
on the U.S.S. Prairie for over a year.  He reported having 
breathing problems since his days in the Navy.

The veteran underwent a VA examination in April 2008.  He 
presented with complaints of asbestos exposure while in the 
Navy.  The diagnosis was pleural plaques.  There was no 
evidence of pulmonary asbestosis as pleural plaques did not 
cause those symptoms.  The examiner concluded that the 
veteran's pleural plaques were as likely as not related to 
his military service and claimed asbestos exposure in 
service.



Analysis

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists: 
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).

The Court has held that the MANUAL M21-1 provisions do not 
create a presumption of exposure to asbestos solely from 
shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  "Rather, [the M21-1 provisions] are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers."  Id. 

The record documents current respiratory disease diagnosed as 
pleural plaques.

Regarding the requirement for an in-service injury, the 
veteran's service medical records are negative for a 
respiratory disease, but the veteran's duties aboard the 
U.S.S. Prairie was consistent with exposure to asbestos.  
Additionally, the veteran has presented documentation that 
his ship during service, the U.S.S. Prairie, was one where 
there was exposure to asbestos.  This exposure satisfies the 
requirement for an in-service event.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The April 2006 chest X-ray report, May 2006 private 
physician's note and the April 2008 VA examination all linked 
the current respiratory disability to the asbestos exposure 
in service.  There are no opinions against the conclusion 
that the veteran's respiratory disability was incurred as a 
result of the veteran's service.  The evidence is in favor of 
the grant of service connection for lung disease, to include 
as due to in-service asbestos exposure.  38 U.S.C.A. 
§ 5107(b).


ORDER


Entitlement to service connection for ulcer disease, to 
include as secondary to the veteran's service-connected post- 
traumatic stress disorder (PTSD) is denied.

Entitlement to service connection for lung disease, to 
include as due to in-service asbestos exposure is granted. 



____________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


